DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are pending.
Claims 1-9 are rejected. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2007-217758, previously cited in the non-final rejected of 30 October 2020), hereinafter referred to as Ando, in view of Watanabe et al. (EP 1,811,053, cited by applicants), and further in view of Asbury Carbons (“Boron Nitride Powder & Coatings”, Asbury). 
Regarding Claim 1
Regarding the limitations of claim 1, Ando teaches a grain-oriented electrical steel sheet (see Claim 1) comprising: a steel sheet (see Claim 3); and an insulating coating, which is formed on a surface of the steel sheet (see Claim 1), wherein in the insulating coating, a metal phosphate and a colloidal silica are contained (see Claim 1), the colloidal silica is contained in amount of 20 to 150 parts by mass with respect to 100 parts by mass of the metal phosphate (Ando teaches 100 parts by mass relative to 100 parts by mass of the metal phosphate – Paragraph [0021]), a crystallized ratio of the metal phosphate is 2% to 40% (Ando teaches a preferable crystallinity of the metal phosphate in the range of 2-40% – Paragraph [0036]), and that chromium is not contained (see Claim 1). 
Ando does not teach that one or more kinds of fine particles selected from the group consisting of silicon carbide, silicon nitride, aluminum nitride, boron nitride, sialon, and cordierite are further contained in an amount of 0.5 to 7 parts by mass with respect to 100 parts by mass of the metal phosphate, where the average particle size of the fine particles is 0.3 to 7.0 μm. 
Ando and Watanabe both teach on insulating coatings on grain-oriented electrical steel sheets. Watanabe teaches one or more kinds of fine particles selected from the group consisting of silicon carbide, silicon nitride, aluminum nitride, boron nitride, sialon, and cordierite are contained in the coating (inorganic mineral particles – Paragraph [0141]). Regarding the quantity, Watanabe specifies percentages correspond to a weight ratio relative to the entire coating in solid content (Paragraph [0140]), accordingly for 100 parts of phosphate, this would correspond to 100 total parts (coating is 100% phosphate) to 500 total parts (coating is 20% phosphate), which corresponds to inorganic mineral particles being contained within the coating ranging between 0.1 parts and 15 parts (corresponding to 0.1-3%), which overlaps and therefore prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
It would have been obvious to one skilled in the art, before the effective filing date, to incorporate inorganic particles, such as boron nitride (BN) particles, at the concentration taught by Watanabe, into the insulating coating on the grain-oriented electric steel sheet taught by Ando, as the incorporation of ceramic particles improves the sticking resistance of the coating solution (see Paragraph [0141] of Watanabe), which results in an improvement of the coating properties.
Ando modified by Watanabe does not explicitly teach a size range for the fine particles in the insulating coating. However, the examiner submits that such a range would have been obvious to one of ordinary skill, before the effective filing date. Watanabe explicitly teaches adding BN particles to the insulating coating to improve sticking resistance (Paragraph [0140]), and commercial BN particles that possess excellent lubricity (sticking resistance) were known before the effective filing date to have a size of 2 μm, demonstrated by Asbury. As such, one of ordinary skill would have recognized that to achieve the sticking resistance from the inorganic particles of Watanabe, in the steel sheet taught by Ando, using BN particles with a 2 μm size, as taught by Asbury, would have been necessary in the coating of Watanabe.
Regarding Claim 2, claim 2 is being interpreted as “the metal phosphate is one or more of phosphate salts formed with a metal selected from the group consisting of…” 
Further regarding claim 2, Ando modified by Watanabe and Asbury teach all of the limitations of the grain-oriented electrical sheet of claim 1. Ando further teaches wherein the 
Regarding Claim 3, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claims 1 and 2. Ando modified by Watanabe teaches all of the limitations of the grain-oriented electrical sheet of claims 1 and 2. Regarding the insulating coating having an arithmetic average roughness Ra within a range of 0.1-0.4 μm in a rolling direction, and within a range of 0.3-0.6 μm in a direction perpendicular to the rolling direction, the applicants disclose a multi-step process. The applicants disclose obtaining the steel sheet by casting a slab with a specific composition that is then hot rolled, and the hot rolled steel sheet is annealed at 1,100°C for 5 minutes, and then cooled. The hot rolled steel sheet after the annealing is cold rolled to obtain a steel sheet having a thickness of 0.23 mm. After that, the cold rolled steel sheet is subjected to decarburization annealing at 850°C for 3 minutes, and an annealing separating agent containing MgO as a main component is applied. Then, the cold rolled steel sheet is subjected to final annealing for 20 hours at 1,200°C (Paragraph [0049]). Regarding the coating, the applicants further disclose applying a treatment agent to the surface of the steel sheet, wherein the treatment agent comprises a metal, phosphate, colloidal silica, and fine particles dispersed in a solvent (Paragraph [0042]) and subsequently performing baking with a rising rate of 30-100°C/s, a soaking temperature of 800-1000°C during baking, and a soaking time of 10-60s (Paragraph [0043]). 
Ando discloses a substantially identical method for both manufacturing the steel sheet and applying the insulating coating. Regarding the steel sheet, Ando discloses casting a slab with a specific composition; after slab heating, hot rolling is performed at 1100°C for 5 minutes. The hot-rolled sheet was annealed and then made 0.22 mm thick by cold rolling. The steel sheet was 
Since Ando discloses a substantially identical method for making the steel sheet and the coating, the examiner submits that the insulating coating would necessarily possess the instantly disclosed average roughness in a rolling direction and perpendicular to the rolling direction are presumed to be inherent, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claim 4, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claims 1 and 2. Ando further teaches wherein the steel sheet contains 0.005% or less of C and 2.5% to 7.0% of Si in terms of mass% (see Claim 4), and in a structure of the steel sheet, an average grain size of 1 to 10 mm, and crystal orientation has a deviation of orientation of 8° or less on average in a rolling direction with respect to (110)[011] orientation (see Claim 4).
Regarding Claim 5, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claims 1 and 2. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 6, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claim 3. Ando further teaches wherein the 
Regarding Claim 7, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claim 3. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 8, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claim 4. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).
Regarding Claim 9, Ando modified by Watanabe and Asbury teaches all of the limitations of the grain-oriented electrical sheet of claim 6. Ando further teaches a forsterite layer is provided between the steel sheet and the insulating coating (Paragraph [0048]).

Response to Amendment
Applicant’s arguments, see Page 4 of Remarks, filed 01 February 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. The examiner would like to note points of agreement and disagreement with applicant’s assessment.
The applicants claim that Ando fails to disclose, teach or suggest feature (v) and (vi) of the present invention, disclosed on Page 3 of Remarks.  The examiner agrees in part, and believes that applicants meant (iv) and (v). The examiner agrees that Ando fails to disclose features (iv) and (v), and relies on the teachings of Watanabe and newly cited reference Asbury to overcome said deficiencies, however the examiner disagrees that Ando fails to disclose feature (vi).  In fact, 
The examiner agrees with the assessment that the particle size in Table 6 refers to the grain size of the underlying forsterite film (Page 4, Paragraph 3 of Remarks), and therefore, the teachings of Watanabe are not sufficient to modify Ando to arrive at the invention. A new rejection is made relying on the teaching of Asbury, to overcome such insufficiency.
The examiner disagrees that based on the disclosure on Watanabe, one of ordinary skill could not use the 0.1-3% of inorganic particles in the insulating coating to arrive at the instantly disclosed range. The examiner discusses above (see Paragraph 10) that the percentage presented by Watanabe can be easily converted into parts presented by the instant disclosure, using only the teachings of Watanabe, which one of ordinary skill could use for comparison.
The examiner disagrees that feature (i) is not present in Watanabe. Watanabe teaches a steel sheet with a coating and discloses coatings with insulating properties are provided on grain-oriented electrical sheet (Paragraph [0002]; Claim 1). The examiner further disagrees that that feature (ii) is not present in Watanabe as Watanabe discloses a phosphate coating (Claim 1), comprising metal phosphates (see Table 9), colloidal silica (Paragraph [0140]), and fine particles selected from the listed group (Paragraph [0141]), and baking (Paragraph [0030]).
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ando, in view of Watanabe and further in view of Asbury, presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784